Motion by appellants to extend their time to answer the amended complaint granted, on condition that they perfect and be ready to argue or submit •the appeal at the April Term, beginning April 1, 1963; appeal ordered on the calendar for said term. The record and appellants’ brief must be served and filed on or before February 21, 1963. Upon compliance with said condition, appellants’ time to serve their answer is extended until 10 days after entry of the order determining the appeal. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.